Case 1:18-cv-01377-HYJ-PJG ECF No. 54-29 filed 09/30/20 PagelD.841 Page 1 of 4

EXHIBIT 25
CESEA BER MO OSA TREM TOG E cf Kd! £9 SIRE PBSSE90 PPAR Es 84 2 page Slot

c #14 Filed 08/05/15 Page lof3 PagelD

JNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION
UUSI, LLC, a Michigan limited liability company
Plaintiff, Case No. |:15-cv-00427
v. Hon. Paul L. Maloney

LOREN STIEG, S&S INNOVATIONS CORP., A
Colorado corporation; and TATTLER REUSABLE
CANNING LIDS, LLC, a Michigan limited liability

 

company,
Defendants,
ae _ __ /
kK. Dino Kostopoulos (P57071) Michael A. Figliomeni (P36206)
Kostopoulos Rodriguez, PLLC Roger Wotila (P22561)
Attorney for Plaintiff McCurdy, Wotila & Porteous,
550 West Merrill Street, Suite 100 Professional Corporation
Birmingham, Michigan 48009 Attorneys for Defendants, Loren Stieg
(248) 268-7800 and Tattler Reusable Canning Lids, LLC, a
dino@korolaw.com Michigan limited liability company
120 West Harris Street
Kenneth B. Morgan (P34492) Cadillac, Michigan 49601
Campbell Morgan, PLC (231) 775-1391
Co-Counsel for Plaintiff mike@mwplegal.com
180 High Oak Drive, Suite 202 roger@mwplegal.com
Bloomfield Hills, Michigan 48304
(248) 594-6341
kbmorgan@camorlaw.com
/

 

 

STIPULATION AND ORDER
Plaintiff, OUSL, LLC, a Michigan limited liability company, and Defendants, Loren Stieg
and Tattler Reusable Canning Lids, LLC, a Michigan limited liability company, by and through

their respective counsel, and hereby stipulate as follows:
asec SOO ET EM Be EES TIN! Ciiaarie Oe 2 or eacp wage 2 oF

I. Both Plaintiff and Defendant, Loren Stieg, claim majority ownership of the issued
and outstanding shares of Defendant, S&S Innovations Corp.

oe Plaintiff has stated a claim against Defendant S&S Innovations Corp. for funds
extended on behaif of Defendant S&S Innovations Corp.

EB Plaintiff has requested a declaratory judgment from this Court (pursuant to Count
Il of the Complaint) as to its status, relative to Defendant Stieg, as the majority owner of Defendant,
S&S Innovations Corp. or, in the alternative, its priority over Defendant Stieg with respect to the
Defendant, S&S Innovations Corp, assets acquired or preserved by Plaintiff's payments to third
parties on behalf of Defendant, S&S Innovations Corp.

4, The parties have recognized, that until this Court declares the rights of the Plaintiff
and Defendant, Loren Stieg, as it relates to the majority ownership of the shares of Defendant,
S&S Innovations Corp., neither Plaintiff nor Defendant, Loren Stieg, can a) ethically represent the
interests of Defendant, S&S Innovations Corp., or b) can obtain the legal authority to do so.

a With this Court’s permission, the parties agree that Plaintiff will not default
Defendant, S&S Innovations Corp. until such time as this Court determines the pending claim for
declaratory relief, which is set forth in Count I of Plaintiff's complaint.

6. The parties request this Court order a Pre-trial Conference pursuant to Local Civil

Rule 16,
CHS EES CL Oa Remo Bec Uta ed Oat Pus dors Pause

Dated: August 5, 2015 is! K. Dino Kostopoulos
K. Dino Kostopoulos (P57071)
Kostopoulos Rodriguez, PLLC
550 West Merrill Street, Suite 100
Birmingham, Michigan 48069
(248) 268-7800
dino@korolaw.com
Attorneys for Plaintiff

 

Dated: August 5, 2015 /s! Michael A. Figliomeni
Michael A. Figliomeni (P36206)
McCurdy, Wotila & Porteous,
Professional Corporation
120 West Harris Street
Cadillac, Michigan
49601
(231) 775-1391
mike@mwplegal.com
Attorneys for Defendants, Loren
Stieg and Taitler Reusable Canning
Lids, LLC, a Michigan limited liability
company

 

ORDER

The parties, having stipulated and agreed:

IT IS ORDERED, that Plaintiff shall not default Defendant, S&S Innovations Corp. until
such time as this Court determines the pending claim for declaratory relief.

IT IS FURTHER ORDERED, that a Pretrial Conference pursuant to Local Civil Rule 16

be scheduled as soon as practical,

Dated: 2015

 

Honorable Paul L. Maloney
